    Case 5:21-cv-03200-SAC Document 4 Filed 09/03/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


NICHOLAS D’ANDRE THOMAS,

                               Petitioner,

           v.                                         CASE NO. 21-3200-SAC

BRIAN C. HILL,


                               Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE



     This matter is before the Court on Petitioner’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.1 (Doc. 1.)

Petitioner, who is proceeding pro se, is a pretrial detainee facing

state criminal charges. The Court has conducted a preliminary review

of the petition and will direct Petitioner to show cause, in

writing, why this action should not be dismissed.

     On August 16, 2021, Petitioner filed a petition for writ of

habeas corpus pursuant to § 2241 in Case No. 21-3181-SAC, Thomas v.
Maban. On August 18, 2021, the Court issued a notice and order to

show cause in that action directing Petitioner to show cause, in

writing, why the action should not be dismissed under the abstention

doctrine set forth in Younger v. Harris, 401 U.S. 37, 53-54 (1971).

Petitioner’s response to the order is due September 20, 2021.

     The grounds for relief and the relief sought in Thomas v. Maban

are substantively identical to those sought in the petition now

1 Petitioner, who is currently confined in the Shawnee County Jail, did not
identify a respondent. Thus, Shawnee County Sheriff Brian C. Hill, is hereby
substituted as Respondent pursuant to Rule 2(a) of the Rules Governing Section
2254 Cases in the United States District Courts and Rules 25(d) and 81(a)(4) of
the Federal Rules of Civil Procedure.
    Case 5:21-cv-03200-SAC Document 4 Filed 09/03/21 Page 2 of 2




before the Court, which Petitioner filed on August 23, 2021.

“Repetitious litigation of virtually identical causes of action may

be dismissed . . . as frivolous or malicious.” Childs v. Miller,

713 F.3d 1262, 1265 (10th Cir. 2013); see also Thomas v. Mitchell,

2020 WL 68379 (D. Kan. Jan. 7, 2020) (memorandum and order) (citing

Childs and ordering habeas petitioner to show cause why an identical

petition should not be dismissed as repetitive). Thus, the Court

will direct Petitioner to show cause why this matter should not be

dismissed as a repetitive filing. The failure to file a timely

response   may    result   in   the   dismissal   of   this   matter   without

additional notice.



     IT IS THEREFORE ORDERED that Petitioner is directed to show

cause, in writing, on or before September 24, 2021, why this matter

should not be summarily dismissed without prejudice.


     IT IS SO ORDERED.

     DATED:      This 3rd day of September, 2021, at Topeka, Kansas.




                                      S/ Sam A. Crow

                                      SAM A. CROW
                                      U.S. Senior District Judge
